         Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )            Case No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
                                              )
              Defendant.                      )

                                        ORDER

       Before the Court are two motions filed by Defendant. Defendant filed a Motion to

Dismiss Count 2 of the [Superseding] Indictment pursuant to Federal Rule of Criminal

Procedure 12(b)(3)(B)(v). See Mot., Doc. No. 40. This motion is at issue. See Resp., Doc.

No. 47. Defendant also filed a Motion to Dismiss Counts as Multiplicitous [Doc. No. 39],

seeking the dismissal of either the first or second count of the Superseding Indictment [Doc.

No. 24]. It is at issue as well. See Resp., Doc. No. 46.

I.     Background

       The Superseding Indictment [Doc. No. 24] charges Defendant with 21 offenses.

The first two counts allege the use of interstate commerce facilities for purposes of murder-

for-hire in violation of 18 U.S.C. § 1958(a).1 Roughly summarized, the Government

contends that Defendant and a Florida resident, C.B., had a years-long dispute regarding



1
 The Court’s references to these counts as “murder-for-hire counts” herein instead of the
wordier “use of interstate commerce facilities for purposes of murder-for-hire counts” is
not meant to diminish the Government’s requirement of proving the use of an interstate
commerce facility in relation to the alleged offenses, as well as each count’s other elements.
         Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 2 of 11



care, exhibition, and breeding of tigers and lions that, in February 2013, resulted in a civil

judgment against Defendant of more than $1 million. C.B. and related business entities

have attempted to collect the judgment from Defendant and his related business entities

ever since.

       In the first murder-for-hire count, the Government alleges that Defendant inquired

of Individual 1 in November 2017 whether Individual 1 would travel to Florida to murder

C.B. for a sum of money and that Defendant mailed a cell phone to another State to conceal

Individual 1’s involvement in their plot. The Government also alleges that Defendant gave

$3,000 to Individual 1 in November 2017 in exchange for his agreement to travel to Florida

and kill C.B.

       In the second murder-for-hire count, the Government alleges that from July 2016 to

March 2018, Defendant asked Individual 2 if he could locate somebody to kill C.B. for

payment. The Government further alleges that, in December 2017, Individual 2 offered to

introduce and then introduced Defendant to an undercover FBI agent (posing as a “hit

man”) who discussed with Defendant the murder of C.B. for payment. The Superseding

Indictment continues: from December 2017 to March 2018, Defendant allegedly spoke

with Individual 2 by cellular phone regarding the murder of C.B. But the Government does

not allege that Defendant interacted with the undercover FBI agent directly after a single

face-to-face meeting in December 2017 (which was recorded by the Government); all of

Defendant’s remaining interactions are alleged to have been with Individual 2. Nor did

Defendant supply money or anything of pecuniary value to the undercover FBI agent.




                                              2
        Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 3 of 11



       The remaining counts—alleged violations of the Endangered Species Act and of the

Lacey Act—are not at issue in Defendant’s instant motions.

II.    Proposed facts outside the Superseding Indictment Defendant asks the
       Court to consider

       That Defendant did not meet face-to-face with or otherwise communicate directly

with the undercover FBI agent except for the single meeting in December 2017 is not

disputed, and this fact—though not expressly alleged by the Superseding Indictment—may

be considered by the Court. See United States v. Pope, 613 F.3d 1255, 1260 (10th Cir.

2010) (“[C]ourts may entertain even motions to dismiss that require resort to facts outside

the indictment and bearing on the general issue in the limited circumstances where [1] the

operative facts are undisputed and [2] the government fails to object to the district court’s

consideration of those undisputed facts, and [3] the district court can determine from them

that, as a matter of law, the government is incapable of proving its case beyond a reasonable

doubt.” (numerical alterations in original) (quotation marks and emphasis omitted)). So

too for the fact that Defendant did not provide money or another object of pecuniary value

to the undercover FBI agent. See id.

       Defendant also asks the Court to consider an additional proposed fact that is not

included within the Superseding Indictment—that “[n]o agreement to kill C.B. was reached

with the undercover agent.” Mot. 2, Doc. No. 40. The Court may not consider such a

proposed fact because it is disputed by the Government. See Pope, 613 F.3d at 1260. The

Government proffers that the evidence at trial will show that “Defendant promised to pay

the undercover [agent] in the future in exchange for his commission of C.B.’s murder.”



                                             3
         Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 4 of 11



Resp. 5, Doc. No. 47 (emphasis omitted). The Court agrees with the Government that, at

a minimum, the Superseding Indictment’s allegations and the summary of expected

evidence provided by the Government in response to Defendant’s motion are enough to

move Defendant’s proposed fact from the realm of undisputed and into the category of a

question to be left for trial. See Pope, 613 F.3d at 1260-61.

III.   Discussion and analysis

       A.    Defendant’s motion to dismiss Count 2 because no offense has
       been stated by the Superseding Indictment

       Defendant argues that Count 2 of the Superseding Indictment, even if all allegations

therein are proved true, does not state a criminal offense when considered with the

undisputed facts described supra. See Mot., Doc. No. 40. “[A] court may always ask

whether the allegations in the indictment, if true, are sufficient to establish a violation of

the charged offense and dismiss the indictment if its allegations fail that standard.” Id.

(quotation marks and citation omitted). “An indictment is sufficient if it sets forth the

elements of the offense charged, puts the defendant on fair notice of the charges against

which he must defend, and enables the defendant to assert a double jeopardy defense.”

United States v. Welch, 327 F.3d 1081, 1090 (10th Cir. 2003). The latter two concerns—

notice and double jeopardy—are not at issue in Defendant’s first motion.

       Dismissals for failure to state a criminal offense based, in part, on facts outside the

face of the governing indictment are a “rare exception” to the general rule that the

Government need not “come forward with evidence to support its case in the face of a

defendant who has presented his own proof.” Pope, 613 F.3d at 1260; see also id. at 1260-



                                              4
         Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 5 of 11



61 (“[Motions to dismiss] are not [to be] made on account of a lack of evidence to support

the government’s case . . . . because . . . the parties to a criminal proceeding have

comparatively few obligations to present their evidence to their adversaries prior to trial

[when compared to a civil proceeding] . . . .” (quotation marks and citation omitted)).

Indeed, “[i]t is generally sufficient that an indictment set forth the offense in the words of

the statute itself, as long as those words of themselves fully, directly, and expressly, without

any uncertainty or ambiguity, set forth all the elements necessary to constitute the offence

intended to be punished.” United States v. Akers, 215 F.3d 1089, 1101 (10th Cir. 2000)

(quotation marks and citation omitted).

       In this case, Defendant is charged in Count 2 with a violation of 18 U.S.C. § 1958(a):

       Whoever travels in or causes another (including the intended victim) to travel
       in interstate or foreign commerce, or uses or causes another (including the
       intended victim) to use the mail or any facility of interstate or foreign
       commerce, with intent that a murder be committed in violation of the laws of
       any State or the United States as consideration for the receipt of, or as
       consideration for a promise or agreement to pay, anything of pecuniary value,
       or who conspires to do so, shall be fined under this title or imprisoned for not
       more than ten years, or both . . . .

Said simply, “§ 1958(a) requires the government to prove that the defendant: (1) used or

caused another to use any facility of interstate or foreign commerce; (2) with the intent that

a murder be committed; (3) as consideration for a promise or agreement to pay anything of

pecuniary value.” United States v. Robertson, 473 F.3d 1289, 1292 (10th Cir. 2007).

       Defendant first argues that Count 2 fails as a matter of law because “a plain reading

of the statute and the essential elements of the offense show that the ‘another’ referenced

in the interstate facilities element is the same person to whom the pecuniary value



                                               5
         Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 6 of 11



referenced in the consideration element is directed.” Mot. 3, Doc. No. 40. That is,

Defendant argues that the individual involved in the “use [of] the mail or any facility of

interstate or foreign commerce” must be the same individual who receives, makes an

agreement for, or is given a promise of either payment or pecuniary value. 18 U.S.C.

§ 1958(a). And the Superseding Indictment alleges the use of an interstate commerce

facility (communications by cellular phone) with Individual 2, but that payment was to be

paid to the undercover FBI agent posing as a “hit man.” See Superseding Indictment ¶¶ 28-

33, Doc. No. 24.

       The Court disagrees with Defendant’s assessment of § 1958(a)’s requirements.

Defendant cites no authority for his proposed interpretation. The statute’s language does

not support his approach or create an ambiguity. Nothing in § 1958(a) indicates that the

“another” referenced in relation to the use of an interstate commerce facility must be the

same “another” referenced regarding payment. 18 U.S.C. § 1958(a). When “the terms of

the statute are clear and unambiguous”—as here—the Court’s “inquiry ends and [the

Court] simply give[s] effect to the plain language of the statute.” United States v. Sprenger,

625 F.3d 1305, 1307 (10th Cir. 2010) (quotation marks and citation omitted). The Court

does so in this case by rejecting Defendant’s proposed interpretation of § 1958(a).

       Further, Defendant’s proposed interpretation of § 1958(a) necessarily fails when the

statute’s text is evaluated in toto. The “another” referenced in relation to the use of an

interstate commerce facility can be—per the statute—the intended victim. Applying

Defendant’s approach to a situation where the “another” is the intended victim, a person

could only be guilty of violating § 1958(a) if he or she caused an intended victim to use a


                                              6
         Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 7 of 11



facility of interstate commerce with the intent of murdering himself or herself in exchange

for payment to the same intended victim. Such a fact pattern is nonsensical. Unless the

Court deletes “(including the intended victim)” from the statute—which the Court will not

do—Defendant’s interpretation cannot prevail without creating an absurdity within the

statute. See Hartford Underwriters Ins. Co. v. Union Planters Bank, NA, 530 U.S. 1, 6

(2000) (“[W]hen the statute’s language is plain, the sole function of the courts—at least

where the disposition required by the text is not absurd—is to enforce it according to its

terms.” (quotation marks and citation omitted)).

       Second, relying on United States v. Wicklund, 114 F.3d 151 (10th Cir. 1997),

Defendant argues for dismissal of Count 2 because “there was no agreement entered into

between [Defendant] and the undercover agent.” Mot. 4, Doc. No. 40. Wicklund held that

“‘in consideration for,’ as used in both prongs of § 1958(a) means consideration in the

traditional sense of bargained for exchange. The two uses of ‘as consideration for’ in the

statute cover the two murder-for-hire situations: payment now or a promise or agreement

to pay in the future.” 114 F.3d at 154.

       But Wicklund addressed a post-conviction evaluation of the evidence, not the pre-

trial assessment that Defendant requests here. Defendant eventually may be correct that

no agreement for future payment was made or cannot be proved beyond a reasonable doubt.

But based on the allegations in the Superseding Indictment and the limited factual

assertions made by Defendant outside of the Superseding Indictment that the Court may

consider, the Court cannot say that is the case at this point.




                                              7
        Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 8 of 11



       The transcript of a discussion between Defendant and the undercover FBI agent

excerpted in the Government’s response (to which Defendant raises no objection) creates

at least a dispute about whether this evidence (and any other evidence presented at trial)

will show a violation of § 1958(a) as alleged in Count 2 occurred.2 At the face-to-face

meeting, Defendant apparently asked about the price of a murder and how much would

need to be paid up-front; said “We’ll get game with the money” and “[W]e can get 5

[thousand dollars] easy;” and affirmed that he could come up with an up-front payment of

$5,000. Resp. 6, Doc. No. 47. Per the Government’s transcript excerpts, Defendant also

replied “Okay” to the undercover FBI agent’s suggestion that he meet him again once

Defendant “g[ot] those two phones, and the money together.” Id.

       Moreover, “[i]t is generally sufficient that an indictment set forth the offense in the

words of the statute itself, as long as those words of themselves fully, directly, and

expressly, without any uncertainty or ambiguity, set forth all the elements necessary to

constitute the offence intended to be punished.” Akers, 215 F.3d at 1101 (quotation marks

and citation omitted); see also Welch, 327 F.3d at 1090 (“An indictment is sufficient if it

sets forth the elements of the offense charged . . . .”). Here, the Government has set forth

the elements of a § 1958(a) violation in the Superseding Indictment—alleging Defendant’s

use of an interstate commerce facility, his intent that a murder be committed, and a promise

to pay something of pecuniary value. Compare Superseding Indictment ¶¶ 1-6, 27-33, with

Robertson, 473 F.3d at 1292 (identifying the elements of a § 1958(a) offense).


2
  The Court does not pre-judge the admissibility at trial of this recording or any other
evidence referred to by the parties in their briefs.

                                              8
        Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 9 of 11



       Defendant’s request that the Court dismiss Count 2 for failing to state an offense is

DENIED.

       B.    Defendant’s motion to dismiss either Count 1 or Count 2 as
       multiplicitous

       Defendant also argues that Count 1 and Count 2 of the Superseding Indictment are

multiplicitous and, therefore, one of the counts should be dismissed. See Mot., Doc. No.

39. “Multiplicity refers to multiple counts of an indictment which cover the same criminal

behavior.” United States v. Johnson, 130 F.3d 1420, 1424 (10th Cir. 1997). The assertion

of multiple counts “poses the threat of multiple sentences for the same offense,” which

“raises double jeopardy implications” and “may improperly suggest to the jury that the

defendant has committed more than one crime” when that is not the case. Id. (quotation

marks and citations omitted).

       “The test for multiplicity is whether the individual acts alleged in the counts at issue

are prohibited, or the course of conduct which they constitute. If the former, then each act

is punishable separately. If the latter, there can be but one penalty.” United States v.

McCullough, 457 F.3d 1150, 1162 (10th Cir. 2006) (quotation marks and citations

omitted). This is largely determined by the unit of prosecution for the alleged crime. See

United States v. Jackson, 736 F.3d 953, 956 (10th Cir. 2013). The unit of prosecution for

a § 1958(a) offense is “one plan to murder one individual.” United States v. Wynn, 987

F.2d 354, 359 (6th Cir. 1993); accord United States v. Gordon, 875 F.3d 26, 28 (1st Cir.

2017) (rejecting the argument that the unit of prosecution for a § 1958(a) offense is each

use of a facility of interstate commerce).



                                              9
        Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 10 of 11



       Here, accepting the allegations in the Superseding Indictment as true, the

Government has pleaded two plans or plots to use interstate facilities in the paid-for murder

of a single individual. Applying the “plot-centric” unit of prosecution for § 1958(a)

offenses, the schemes alleged by the Government involve different “hit men,” use of

different interstate commerce facilities, and different time periods (November 2017 only

versus principally December 2017 through March 2018).3 Gordon, 875 F.3d at 35. There

is no indication in the Superseding Indictment that Individual 1 (from the first alleged plot)

and Individual 2 or the undercover FBI agent (both from the second alleged plot) interacted

at all. Each of these individual plots (as opposed to their combined course of conduct), if

proved at trial, is sufficient for punishment under § 1958(a). See McCullough, 457 F.3d at

1162. That the two alleged plots grew out of a single investigation by law enforcement

officials and had the same intended victim does not alter the alleged plots’ individual

natures. Cf. United States v. Wall, 37 F.3d 1443, 1447 (10th Cir. 1994).

       Defendant’s request that the Court dismiss either Count 1 or Count 2 because the

two counts are multiplicitous is DENIED.




3
  The Government also alleges that, from July 2016 through March 2018, “[Defendant]
repeatedly asked Individual 2 whether Individual 2 could find someone to murder C.B. in
exchange for a sum of money.” Superseding Indictment ¶ 28, Doc. No. 24. However, the
Government does not allege the use of interstate commerce facilities or the mail during this
time frame, so the period of time applicable to the alleged violation of § 1958(a) in Count 2
appears to be limited to December 2017 through March 2018—i.e., after the conclusion of
the scheme alleged in Count 1—absent evidence indicating otherwise at trial.

                                             10
        Case 5:18-cr-00227-SLP Document 53 Filed 01/09/19 Page 11 of 11



IV.   Conclusion

      IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss Counts as

Multiplicitous [Doc. No. 39] and Defendant’s Motion to Dismiss Count 2 of the

[Superseding] Indictment [Doc. No. 40] are DENIED as indicated herein without prejudice

to Defendant re-raising these issues based on evidence adduced during trial.

      IT IS SO ORDERED this 8th day of January, 2019.




                                           11
